Exhibit 10.1
 

--------------------------------------------------------------------------------


 
STOCK REPURCHASE AGREEMENT
 


between


 
WILMINGTON SAVINGS FUND SOCIETY, FSB
 


and


 
ARTESIAN RESOURCES CORPORATION
 
dated as of


August 31, 2011
 


 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 


ARTICLE I DEFINITIONS
1
ARTICLE II PURCHASE AND SALE
4
Section 2.01 Purchase and Sale.
4
Section 2.02 Purchase Price.
4
Section 2.03 Purchase Price Cap.
4
Section 2.04 Transactions to be Effected at the Closing.
4
Section 2.05 Closing.
5
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
5
Section 3.01 Organization and Authority of Seller.
5
Section 3.02 Ownership of the Shares.
5
Section 3.03 No Conflicts; Consents.
5
Section 3.04 Brokers.
6
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
6
Section 4.01 Organization and Authority of Buyer.
6
Section 4.02 No Conflicts; Consents.
6
Section 4.03 Brokers.
7
ARTICLE V TAX MATTERS
7
Section 5.01 Tax Covenants.
7
ARTICLE VI CONDITIONS TO CLOSING
7
Section 6.01 Conditions to Obligations of All Parties.
7
Section 6.02 Conditions to Obligations of Buyer.
7
Section 6.03 Conditions to Obligations of Seller.
8
ARTICLE VII TERMINATION
9
Section 7.01 Termination.
9
Section 7.02 Effect of Termination.
10
ARTICLE VIII MISCELLANEOUS
10
Section 8.01 Expenses.
10
Section 8.02 Survival.
10
Section 8.03 Notices.
10
Section 8.04 Interpretation.
11
Section 8.05 Headings.
11
Section 8.06 Severability.
12
Section 8.07 Entire Agreement.
12
Section 8.08 Successors and Assigns.
12
Section 8.09 No Third-party Beneficiaries.
12
Section 8.10 Amendment and Modification; Waiver.
12
Section 8.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
12
Section 8.12 Remedies.
13
Section 8.13 Specific Performance.
13
Section 8.14 Further Assurances.
13
Section 8.15 Counterparts.
13




 
 

--------------------------------------------------------------------------------

 

STOCK REPURCHASE AGREEMENT
 
This Stock Repurchase Agreement (this “Agreement”), dated August 31, 2011, is
entered into by and between Wilmington Savings Fund Society, FSB (“Seller”) and
Artesian Resources Corporation, a Delaware corporation (“Buyer”).
 
RECITALS
 
WHEREAS, Seller desires to enter into a business loan agreement (as it may
hereafter from time to time be restated, amended, modified or supplemented, the
“Loan Agreement”) between John R. Eisenbray, Jr., as borrower (“Borrower”), and
Seller, as lender, pursuant to which Seller will extend credit to Borrower from
time to time in such amount on the terms and conditions set forth in the Loan
Agreement;
 
WHEREAS, as collateral security for the payment and performance in full of
Borrower’s obligations under the Loan Agreement, Seller will require Borrower to
pledge and grant to Seller a security interest in certain of Borrower’s
property, including 45,751 shares of the issued and outstanding shares of
Buyer’s Class A Non-Voting Common Stock, par value $1.00 per share (the “Class A
Shares”), and 43,372 shares of the issued and outstanding shares of Buyer’s
Class B Common Stock, par value $1.00 per share (the “Shares” and together with
the Class A Shares, the “Collateral”), in accordance with the Loan Agreement and
the terms of a commercial pledge agreement to be entered into between Borrower
and Seller in connection with the Loan Agreement; and
 
WHEREAS, in connection with the pledging of the Shares by Borrower, Seller has
requested that Buyer agree to repurchase certain of the Shares from Seller
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
The following terms have the meanings specified or referred to in this Artcile
I:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Borrower” has the meaning set forth in the recitals.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Delaware are authorized or required by Law to be
closed for business.
 
“Buyer” has the meaning set forth in the preamble.
 
“Class A Shares” has the meaning set forth in the recitals.
 
“Closing” has the meaning set forth in Section 2.05.
 
“Closing Date” has the meaning set forth in Section 2.05.
 
“Collateral” has the meaning set forth in the recitals.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
“Determination Date” has the meaning set forth in Section 2.03.
 
“Dollars or $” means the lawful currency of the United States.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Event of Default” means any event that would constitute an event of default
under the Loan Agreement.
 
“Expiration Date” means August 31, 2012, the final maturity date with respect to
the Loan Agreement.
 
“First Priority” means, with respect to any lien or security interest purported
to be created in any Collateral pursuant to the transactions contemplated by the
Loan Agreement, such security interest is the most senior lien to which such
Collateral is subject (subject only to any liens or security interests permitted
under the Loan Agreement).
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Loan Agreement” has the meaning set forth in the recitals.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
prospects, condition (financial or otherwise) or assets of Buyer, or (b) the
ability of Seller to consummate the transactions contemplated hereby on a timely
basis.
 
“Outstanding Balance” has the meaning set forth in Section 2.03.
 
“Per Share Purchase Price” has the meaning set forth in SEction 2.02.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Purchase Price” has the meaning set forth in Section 2.02.
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Repurchase Shares” has the meaning set forth in Section 2.03.
 
“Seller” has the meaning set forth in the preamble.
 
“Shares” has the meaning set forth in the recitals.
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
ARTICLE II
 
PURCHASE AND SALE
 
Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein (including, without limitation, Section 2.03), at the Closing, Seller
shall sell to Buyer, and Buyer shall purchase from Seller, the Repurchase Shares
(as defined in Section 2.03), free and clear of all Encumbrances, for the
consideration specified in Section 2.02.
 
Section 2.02 Purchase Price. The purchase price for each Share shall be equal to
the volume-weighted average last reported sale price per share of Buyer’s Class
B Common Stock on Over-the-Counter (OTC) Bulletin Board over the 90 Business
Days prior to the Closing Date (the “Per Share Purchase Price”).  Subject to
Section 2.03, the purchase price for the Repurchase Shares shall be an amount
equal to the product obtained by multiplying (i) the number of the Repurchase
Shares, which shall in no event exceed the Shares, by (ii) the Per Share
Purchase Price (such product is referred to herein as the “Purchase Price”).
 
Section 2.03 Purchase Price Cap. Notwithstanding anything in this Agreement to
the contrary, the “Repurchase Shares” shall be the quotient obtained by dividing
(i) the amount of Borrower’s outstanding obligations under the Loan Agreement
(the “Outstanding Balance”) calculated on the date which is five Business Days
prior to the Closing Date (the “Determination Date”), by (ii) the Per Share
Purchase Price.  To determine the Repurchase Shares, on the Determination Date,
Seller shall submit to Buyer documents evidencing the Outstanding Balance and
Seller’s calculation of Repurchase Shares for Buyer’s approval, which approval
shall not be unreasonably withheld.
 
Section 2.04 Transactions to be Effected at the Closing.
 
(a) At the Closing, Buyer shall deliver to Seller:
 
(i) the Purchase Price by wire transfer of immediately available funds to an
account of Seller designated in writing by Seller to Buyer no later than two
Business Days prior to the Closing Date; and
 
(ii) all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 6.03 of this
Agreement.
 
(b) At the Closing, Seller shall deliver to Buyer:
 
(i) stock certificates evidencing the Repurchase Shares, free and clear of all
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, with all required stock transfer
tax stamps affixed thereto; and
 
(ii) all other agreements, documents, instruments or certificates required to be
delivered by Seller at or prior to the Closing pursuant to Section 6.02 of this
Agreement.
 
Section 2.05 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Repurchase Shares contemplated hereby shall take place
at a closing (the “Closing”) to be held at 10:00 a.m., Philadelphia time, no
later than two Business Days after the last of the conditions to Closing set
forth in Article VI have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia, Pennsylvania
19103, or at such other time or on such other date or at such other place as
Seller and Buyer may mutually agree upon in writing (the day on which the
Closing takes place being the “Closing Date”).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof.
 
Section 3.01 Organization and Authority of Seller. Seller is a federal savings
bank duly organized, validly existing and in good standing under the Laws of the
United States. Seller has full corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Seller of this
Agreement, the performance by Seller of its obligations hereunder and the
consummation by Seller of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Seller. This
Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms.
 
Section 3.02 Ownership of the Shares.
 
(a) The Loan Agreement has been duly executed and delivered by the parties
thereto and constitutes a legal, valid and binding obligation of such parties
enforceable against such parties in accordance with its terms. Seller has a
perfected First Priority security interest in the Shares and Seller has the
right, at any time upon the occurrence and during the continuance of any Event
of Default, to endorse, assign or otherwise transfer to or to register in the
name of Seller or any of its nominees or endorse for negotiation any or all of
the Shares. Upon consummation of the transactions contemplated by this
Agreement, Buyer shall own all of the Repurchase Shares, free and clear of all
Encumbrances.
 
(b) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character obligating Seller to sell the Shares or any other shares of capital
stock of, or any other interest in, Buyer, other than the rights of Buyer
pursuant to this Agreement. There are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.
 
Section 3.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Seller; (b) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Seller; or (c) require the consent, notice or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which
Seller is a party or by which Seller is bound or to which any of their
respective properties and assets are subject or any Permit affecting the
properties, assets or business of Buyer. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 3.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.
 
Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Buyer has full corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.
 
Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Buyer; or (c) require the consent, notice or other action by any
Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, except for such filings as may be required
under the Securities and Exchange Act of 1934, as amended, and such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
in the aggregate, would not have a Material Adverse Effect.
 
Section 4.03 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.
 
ARTICLE V
 
TAX MATTERS
 
Section 5.01 Tax Covenants.
 
(a) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement (including any real property transfer Tax and any
other similar Tax) shall be borne and paid by Seller when due. Seller shall, at
its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).
 
ARTICLE VI
 
CONDITIONS TO CLOSING
 
Section 6.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the following
condition: No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
 
Section 6.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) The representations and warranties of Seller contained in this Agreement and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).
 
(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.
 
(c) An Event of Default shall have occurred and be continuing, and Seller shall
have, by written notice to Borrower, declared all of Borrower’s obligations
under the Loan Agreement due and payable. Seller shall have sold all of the
Class A Shares or such lesser number of Class A Shares as would be necessary to
satisfy the Outstanding Balance. Seller shall have exercised its right to
endorse, assign or otherwise transfer to or to register in the name of Seller or
any of its nominees or endorse for negotiation the Repurchase Shares and all of
the Repurchase Shares shall be owned of record and beneficially by Seller or any
of its nominees, free and clear of all Encumbrances.
 
(d) No Action shall have been commenced against Buyer or Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.
 
(e) From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect.
 
(f) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 6.02(a), Section 6.02(b) and Section 6.02(c) have been satisfied.
 
(g) Seller shall have delivered, or caused to be delivered, to Buyer stock
certificates evidencing the Repurchase Shares, free and clear of Encumbrances,
duly endorsed in blank or accompanied by stock powers or other instruments of
transfer duly executed in blank and with all required stock transfer tax stamps
affixed.
 
(h) Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
Section 6.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) The representations and warranties of Buyer contained in this Agreement and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.
 
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.
 
(d) Buyer shall have delivered to Seller cash in an amount equal to the Purchase
Price by wire transfer in immediately available funds, to an account or accounts
designated at least two Business Days prior to the Closing Date by Seller in a
written notice to Buyer.
 
(e) Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
ARTICLE VII
 
TERMINATION
 
Section 7.01 Termination. This Agreement shall terminate on the one-year
anniversary date of this Agreement, unless earlier terminated pursuant to this
Section 7.01 or extended for an additional period of time by the mutual written
consent of Seller and Buyer. Notwithstanding the foregoing, this Agreement may
be terminated at any time prior to the Closing:
 
(a) by the mutual written consent of Seller and Buyer;
 
(b) by Buyer by written notice to Seller if:
 
(i) Borrower’s obligations under the Loan Agreement have been paid in full and
the Loan Agreement has expired on the Expiration Date or otherwise has been
terminated and is of no further force and effect;
 
(ii) Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller’s receipt of written notice of such breach from Buyer; or
 
(iii) any of the conditions set forth in Section 6.01 or Section 6.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Expiration Date, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
 
(c) by Seller by written notice to Buyer if:
 
(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of such breach from Seller; or
 
(ii) any of the conditions set forth in Section 6.01 or Section 6.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the Expiration Date, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or
 
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.
 
Section 7.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
 
(a) as set forth in this Article VII and Article VIII hereof; and
 
(b) that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by Seller, whether or not
the Closing shall have occurred.
 
Section 8.02 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect. All covenants and agreements
of the parties contained herein shall survive the Closing indefinitely or for
the period explicitly specified therein. Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.
 
Section 8.03 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.03):
 
If to Seller:
WSFS Bank - We Stand For Service
3801 Kennett Pike, Suite C 200
Greenville, DE 19807
Facsimile: 302-571-7209
E-mail: mpryslak@wsfsbank.com
Attention: Mark M. Pryslak
Vice President, Private Banking
 
If to Buyer:
Artesian Resources Corporation
664 Churchmans Road
Newark, DE 19702
Facsimile: 302-453-6980
E-mail: DSpacht@artesianwater.com
Attention: David B. Spacht
Chief Financial Officer
 
with a copy to:
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Facsimile: 215-963-5001
E-mail: jsoslow@morganlewis.com
Attention: Joanne R. Soslow
 

 
 
 
Section 8.04 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles and Sections mean the Articles and Sections of this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
 
Section 8.05 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
 
Section 8.06 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 8.07 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.
 
Section 8.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.
 
Section 8.09 No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
Section 8.10 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 8.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
DELAWARE, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.11(c).
 
Section 8.12 Remedies. The parties under this Agreement shall have all rights
and remedies available at Law or in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any covenant,
agreement or obligation hereunder on the part of any party hereto, including the
right to seek specific performance, rescission or restitution.
 
Section 8.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
Section 8.14 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
 
Section 8.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 






[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 
SELLER:
 
WILMINGTON SAVINGS FUND SOCIETY, FSB
 
 
By   /s/ Mark M. Pryslak                                                     
Name:       Mark M. Pryslak
Title:         VP




 
BUYER:
 
ARTESIAN RESOURCES CORPORATION
 
 
By   /s/ David B. Spacht                                                     
 
Name:        David B. Spacht
Title:          CFO Treasurer


